Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Steven Wemer Effman, who has been disciplined in the State of Florida, is suspended from the practice of law for 91 days in the State of Illinois. Suspension effective April 8, 2005. Respondent Steven Wemer Effman shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.